Citation Nr: 1538965	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2015 statement, the Veteran's representative stated that the Veteran contends that his service-connected migraine headaches are more disabling than currently evaluated and asserted that where an increase in the disability rating is at issue, the present level of disability is of primary concern and the Veteran's most recent medical records and a current examination should be obtained.  

The Veteran was last examined for his migraine headaches as part of a VA General Medical Examination in 2012.  Subsequent to this examination, the Veteran submitted a March 2013 statement alleging significant migraine headache symptoms.  VA requested an opinion on the severity of the Veteran's headaches, and in September 2013, an opinion was obtained from A.D., A VA Staff Physician.  The purposes of the opinion request was to obtain updated information on the severity of the Veteran's headaches and to determine if the Veteran experienced very frequent, completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  

Instead of examining the Veteran or reviewing recent VA treatment records for the Veteran, the A.D. simply quoted from the 2009 VA examination report to provide information regarding the Veteran's migraine headaches disability.  As this examination report is now six years old and as the 2012 statements from the Veteran indicate possibly more severe symptoms, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's migraine headache disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, the examiner did not provide the requested information on whether the headaches result in severe economic inadaptability.  This information must be obtained on remand in order to properly rate the severity of the Veteran's service-connected migraine disorder.

As the current severity of the Veteran's migraine headaches could have an impact on the outcome of the issue of TDIU, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the TDIU issue should be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to assess the current severity of the Veteran's service-connected migraine headaches.  

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's migraine headaches and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must also opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should note that the Veteran is currently service connected for migraine headaches, a panic disorder, hypertensive arteriosclerotic heart disease and hypertension.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




